Appleton, C. J.
This case comes before us on a motion for a new trial.
The pauper had resided in the defendant town and voted there from 1868 to 1876, every year except 1872 when he voted at the September and November elections in New Sharon.
The following facts were proved by Cyrus Chase, whose settlement is in issue. While residing in Farmington, he hired out in the spring of 1872, to labor during the season in New Sharon, having his chest of tools and winter clothes in the former town and with the intention of returning there, which intention he never abandoned.
He attempted to vote in Farmington, but being advised that he had a "voter’s residence ” in New Sharon, he returned and voted there. It is claimed that thereby ho lost his residence in Farmington.
The fact of voting in a town, while of importance as bearing-on the question of settlement, is by no means conclusive. The vote may be without right and fraudulent. It may be through mistake on the part of the voter as to his legal rights. The *156fraud or the mistake may be that of the voter or of the officers of the town or of both. It is obvious that the fact of voting in a place is .not and cannot be conclusive of the fact of residence. It is not binding on the town contesting his settlement. It is simply a fact, with the other facts in the case, to be weighed by the jury, and their conclusion is binding.

Motion overruled.

Walton, BARROWS, DaNforth, Virgin and Peters, JJ., concurred.